       Case 1:20-cv-00052-SPW Document 59 Filed 04/21/21 Page 1 of 9



Robert L. Stepans
Ryan R. Shaffer
James C. Murnion
Meyer, Shaffer & Stepans, PLLP
430 Ryman Street
Missoula, MT 59802
Tel: (406) 543-6929
Fax: (406) 721-1799
rob@mss-lawfirm.com
ryan@mss-lawfirm.com
james@mss-lawfirm.com

Attorneys for Plaintiff

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION

TRACY CAEKAERT, and CAMILLIA           )
MAPLEY,                                )
                                       )    Case No. CV-20-52-BLG-SPW
                   Plaintiffs,         )
                                            PLAINTIFFS’ BRIEF IN
                                       )
     vs.                                 SUPPORT OF THEIR MOTION
                                       )
                                           TO COMPEL RE: HARDIN
WATCHTOWER BIBLE AND TRACT             )
                                         CONGREGATION SUBPOENA
SOCIETY OF NEW YORK, INC.,             )
WATCH TOWER BIBLE AND TRACT            )
SOCIETY OF PENNSYLVANIA, and           )
BRUCE MAPLEY SR.,                      )
                                       )
                   Defendants,         )
                                       )
WATCHTOWER BIBLE AND TRACT             )
SOCIETY OF NEW YORK, INC.,             )
             Cross Claimant,           )
                                       )
BRUCE MAPLEY, SR.,                     )
            Cross Defendant.           )
        Case 1:20-cv-00052-SPW Document 59 Filed 04/21/21 Page 2 of 9



      Plaintiffs, by and through counsel of record, submit the following Brief in

Support of their Motion to Compel Re: Hardin Congregation Subpoena.

              I.      FACTUAL AND PROCEDURAL BACKGROUND

          a. Pre-Discovery

      Plaintiffs here, and in the related case of Caekaert, et al.. v. WTPA, et. al.,

allege that the Defendants permitted and facilitated serial sexual abuse of Plaintiffs

by congregational elders and other church members in Hardin, Montana during the

period 1973 to 1992. Plaintiffs named two entities as defendants: WTPA and

WTNY. Plaintiffs allege, inter alia, that WTPA and WTNY: (1) were operating as

alter egos of each during the period in question; (2) were made aware of the abuse;

and (3) chose to allow the abuse to continue by ignoring credible reports and

directing congregation leaders in Hardin not to report the abuse to local authorities.

First Amend. Compl. at ¶¶ 11-59 (ECF Doc. 22).

      In response to Plaintiffs’ Complaint, WTPA filed a Motion to Dismiss

Pursuant to Rule 12(b)(2). (ECF Doc. 13). Based on the affidavits of its in-house

counsel, WTPA asserted that it has no role in church activities besides owning

copyrights of church publications and there is no basis for personal jurisdiction

over WTPA. Aff. of Philip Brumley, Esq. (ECF Doc. 14-1); Second Aff. of Philip

Brumley, Esq. (ECF Doc. 26). Based on documents Plaintiffs filed in response,

the Court determined “WTPA may have played a greater role in the church’s

Plaintiffs’ Brief in Support of Their Motion to Compel the Hardin Congregation of Jehovah’s Witnesses
                Caekaert and Mapley v. Watchtower Bible Tract of New York, Inc., et. al.
                                               Page 2 of 9
        Case 1:20-cv-00052-SPW Document 59 Filed 04/21/21 Page 3 of 9



governance in the past[.]”. Order Providing for Jurisdictional Disc., 5 (ECF Doc.

32). Accordingly, the Court ordered jurisdictional discovery because “a more

satisfactory showing of the facts is necessary for the Court to resolve” the personal

jurisdiction issue. Id. at 4 (citing Boschetto v. Hansing, 539 F.3d 1011, 1020 (9th

Cir. 2008)).

          b. Plaintiffs’ Hardin Congregation Subpoena Duces Tecum

      The parties agreed, and the Court ordered, that service of third-party

subpoenas be completed by February 26, 2021. Joint Jurisdictional Disc. Plan, 3

(ECF Doc. 36); Jurisdictional Disc. Sched. Order, 2 (ECF Doc. 42). Accordingly,

Plaintiffs issued a Subpoena Duces Tecum to the Hardin Congregation of

Jehovah’s Witnesses (“Hardin Congregation) on January 11, 2021 (attached as

Exhibit 1). The Hardin Congregation responded on February 11, 2021 with a

series of objections, but nevertheless produced approximately 100 pages of

documents. (Response attached as Exhibit 2). However, seven documents were

withheld based on a series of asserted privileges. (Privilege log as Exhibit 3).

      Plaintiffs had questions about the Hardin Congregation’s assertions of

privilege and attempted to confer with its attorney, Mr. Funyak, by a letter dated

March 30, 2021. Having received no response, Plaintiffs’ counsel sent another

letter on April 7, 2021. Mr. Funyak replied the same day and, among other things,



Plaintiffs’ Brief in Support of Their Motion to Compel the Hardin Congregation of Jehovah’s Witnesses
                Caekaert and Mapley v. Watchtower Bible Tract of New York, Inc., et. al.
                                               Page 3 of 9
            Case 1:20-cv-00052-SPW Document 59 Filed 04/21/21 Page 4 of 9



would not commit to conferring.1 Given the likely relevance and importance of the

withheld documents and the limited time frame for jurisdictional discovery,

Plaintiffs now respectfully request the Court’s review of the issues.

                                           II.     ARGUMENT

       If a person responding to a subpoena duces tecum withholds documents

pursuant to a claim of privilege, they must: “describe the nature of the withheld

documents, communications, or tangible things in a manner that, without revealing

information itself privileged or protected, will enable the parties to assess the

claim.” Fed. R. Civ. P. 45(e)(2)(A)(ii). Broad assertions of privilege are not

favored:

          Testimonial exclusionary rules and privileges contravene the
          fundamental principle that “ ‘the public . . . has a right to every man's
          evidence.’ ” As such, they must be strictly construed and accepted
          “only to the very limited extent that permitting a refusal to testify or
          excluding relevant evidence has a public good transcending the
          normally predominant principle of utilizing all rational means for
          ascertaining truth.”

Trammel v. U.S., 445 U.S. 40, 50 (1980) (internal citations omitted) (citing cases).

Likewise, the Montana Supreme Court has long recognized that: “testimonial

privileges must be strictly construed because they contravene the fundamental




1
 Fed. R. Civ. P. 45 (d)(2)(B)(i) does not appear to require parties to confer on
enforcement of a subpoena.
    Plaintiffs’ Brief in Support of Their Motion to Compel the Hardin Congregation of Jehovah’s Witnesses
                    Caekaert and Mapley v. Watchtower Bible Tract of New York, Inc., et. al.
                                                   Page 4 of 9
        Case 1:20-cv-00052-SPW Document 59 Filed 04/21/21 Page 5 of 9



principle that the public has the right to everyone's evidence.” State v. Gooding,

1999 MT 249, ¶ 16) (citing State v. MacKinnon, 1998 MT 78, ¶ 24).

          a. Montana Law Does Not Recognize Three of the Hardin
             Congregation’s Claimed Privileges

      When a federal court sits in diversity jurisdiction, it applies the privilege law

of the state that governs the underlying claims. Fed. R. Evid. 501. Here, Montana

law controls Plaintiffs’ claims and Montana privilege law applies.

      Plaintiff could not find any legal support or recognition of three of the

Hardin Congregation’s claimed “privileges.” In particular, it does not appear that

any authority recognizes the Hardin Congregation’s third-party privacy privilege,

congregant expectation of confidentiality privilege, and elder expectation of

confidentiality privilege. Ex. 3. Accordingly, Plaintiffs respectfully request the

Court rule that these privileges are not a valid basis to withhold responsive

documents.

          b. The Privilege Log Needs More Detail to Assess Claims of Clergy-
             Penitent Privilege

      Montana does recognize a limited clergy-penitent privilege: “A member of

the clergy or priest may not, without the consent of the person making the

confession, be examined as to any confession made to the individual in the

individual's professional character in the course of discipline enjoined by the

church to which the individual belongs.” Mont. Code Ann. § 26-1-804. In

Plaintiffs’ Brief in Support of Their Motion to Compel the Hardin Congregation of Jehovah’s Witnesses
                Caekaert and Mapley v. Watchtower Bible Tract of New York, Inc., et. al.
                                               Page 5 of 9
        Case 1:20-cv-00052-SPW Document 59 Filed 04/21/21 Page 6 of 9



MacKinnon, the Montana Supreme Court adopted the Utah Supreme Court’s

interpretation of the privilege. ¶ 24. The privilege “require[s] that they be made in

confidence and for the purpose of seeking or receiving religious guidance,

admonishment, or advice and that the cleric was acting in his or her religious role

pursuant to the practice and discipline of the church.” Scott v. Hammock, 870 P.2d

947, 956 (Utah 1994). The MacKinnon Court refused to apply the privilege

because, inter alia, the alleged privileged statements were made in a public

restaurant and before third-parties. ¶ 26, and MacKinnon did not ask for, nor did

he receive, any spiritual guidance or advice. ¶ 27.

      Here, the Hardin Congregation’s descriptions of the withheld documents do

not provide enough detail to know if they would qualify under the limited clergy-

penitent privilege. The descriptions simply state that the document was created

“for the purpose of seeking or receiving religious guidance, admonishment, or

advice.” or something similar. Ex. 3. None of the descriptions state the subject

matter of the documents. Additionally, information about whether third parties

may have been present, whether the statement was made in confidence, and

whether the “cleric was acting in his or her religious role pursuant to the practice

and discipline of the church” are missing.




Plaintiffs’ Brief in Support of Their Motion to Compel the Hardin Congregation of Jehovah’s Witnesses
                Caekaert and Mapley v. Watchtower Bible Tract of New York, Inc., et. al.
                                               Page 6 of 9
            Case 1:20-cv-00052-SPW Document 59 Filed 04/21/21 Page 7 of 9



          While the clergy-penitent may apply to some, or all, of the withheld

documents, it is not possible to make that determination without more detail in the

Hardin Congregation’s privilege log. For instance:

       If a third party was present during the confession, the privilege does not

          apply. See MacKinnon, ¶ 26.

       If one person was reporting the wrongful conduct of another to an elder of

          the Hardin Congregation the privilege does not apply. Mont. Code Ann. §

          26-1-804; see also MacKinnon, ¶ 24 (If the intention is to report the

          wrongdoing of another so the church could take disciplinary action the

          privilege does not apply).

       If the withheld documents concerns and implicates Plaintiffs - and that is a

          possibility - they can waive whatever privilege might apply. Mont R. Evid.

          503(a).

Because the Hardin Congregation’s privilege log does not contain enough

information to assess its claim of clergy penitent privilege, Plaintiffs respectfully

request that the Court Order timely supplementation of the descriptions to address

the issues raised herein which materially impact an assessment of the privilege

claim. 2


2
 Alternatively, the Court can choose to review the documents in camera to
determine if the clergy-penitent privilege applies. Henricksen v. State, 2004 MT

    Plaintiffs’ Brief in Support of Their Motion to Compel the Hardin Congregation of Jehovah’s Witnesses
                    Caekaert and Mapley v. Watchtower Bible Tract of New York, Inc., et. al.
                                                   Page 7 of 9
        Case 1:20-cv-00052-SPW Document 59 Filed 04/21/21 Page 8 of 9



                                      III.   CONCLUSION

      Based on the foregoing facts and arguments, Plaintiffs respectfully request

the Court Order that:

   1. The Hardin Congregation’s unrecognized objections are not a valid basis

       with which to withhold material responsive to Plaintiffs’ Subpoena; and

   2. The Hardin Congregation shall supplement its privilege log to include all of

       the details necessary to fully assess whether the claim applies, or

       alternatively conduct an in camera review of the alleged privileged

       documents.

      DATED this 21st day of April, 2021.

                                      By: /s/ Ryan Shaffer
                                             Robert L. Stepans
                                             Ryan R. Shaffer
                                             James C. Murnion
                                             MEYER, SHAFFER & STEPANS PLLP
                                             Attorneys for Plaintiffs




20, ¶ 37 (in camera review appropriate method to determine what material is
properly discoverable).
Plaintiffs’ Brief in Support of Their Motion to Compel the Hardin Congregation of Jehovah’s Witnesses
                Caekaert and Mapley v. Watchtower Bible Tract of New York, Inc., et. al.
                                               Page 8 of 9
        Case 1:20-cv-00052-SPW Document 59 Filed 04/21/21 Page 9 of 9



                              CERTIFICATE OF SERVICE

       Pursuant to Local Rule 1.4, this document has been served on all parties via
electronic service through the Court’s Case Management/Electronic Case Filing
(CM/ECF) system.

                          CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(d)(2), Plaintiff hereby certifies that this brief

complies with the length requirement for briefs, and that this brief contains 1,380

words, excluding the caption, certificates of service and compliance, table of

contents and authorities, and exhibit index.




Plaintiffs’ Brief in Support of Their Motion to Compel the Hardin Congregation of Jehovah’s Witnesses
                Caekaert and Mapley v. Watchtower Bible Tract of New York, Inc., et. al.
                                               Page 9 of 9
